Citation Nr: 0603371	
Decision Date: 02/07/06    Archive Date: 02/22/06

DOCKET NO.  04-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for compartment 
sydrome of the left foreleg, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right index (minor) finger, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem


      INTRODUCTION

The veteran served on active duty from January 1987 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, denied the veteran's claim 
for an increased rating for residuals of a fracture of the 
right index (minor) finger, and granted an increased rating 
(from noncompensable to 10 percent) for compartment sydrome 
of the left foreleg, effective from October 31, 2002.  The 
veteran seeks higher ratings.

The March 2003 rating decision also denied service connection 
for degenerative arthritis of the hips.  The veteran appealed 
that decision and the RO subsequently issued a rating 
decision in June 2005, granting service connection for 
degenerative joint disease of the left and right hips; the RO 
assigned a 10 percent rating for each hip, effective from 
October 31, 2002.  At a December 2005 videoconference 
hearing, it was argued on behalf of and by the veteran that 
the RO erred in rating his arthritis of the left hip together 
with his left foreleg disability; it was asserted that he was 
entitled to separate compensable ratings for each disability.  
A review of the rating action in question, however, shows 
that, while the RO rated the arthritis of the left hip as 
associated with the foreleg disability, it did in fact assign 
a separate 10 percent rating for the left hip disorder.  That 
is, the rating action shows that the veteran is in receipt of 
separate 10 percent ratings for his left hip and left foreleg 
disabilities, which was confirmed by the notice of the 
increase in the monetary allowance letter issued shortly 
thereafter, which reflected a combined 40 percent service 
connected rating (10 percent for each hip, 10 percent for the 
left foreleg and 10 percent for the right index finger).  As 
it is not apparent that the veteran wants to appeal any other 
part of that decision, the issues before the Board are 
limited to those styled on the first page of this decision.     


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the right index (minor) finger are symptomatic and 
productive of some functional impairment, to include pain, 
limitation of motion and a contracture deformity, but there 
is no objective evidence of ankylosis; the record is also 
devoid of objective evidence that his right index finger is 
so painful or non-functional that it should be equated to 
amputation, nor is there objective evidence that the 
disability causes impairment of the other fingers or of the 
right hand.

2.  The veteran's service-connected compartment syndrome of 
the left foreleg is symptomatic and productive of no more 
than slight disability with no secondary functional 
impairment of the left ankle or left knee. 


CONCLUSIONS OF LAW

1.  The requirements for a disability rating in excess of 10 
percent for a right index finger disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5225 (2005).

2.  The criteria for a rating in excess of 10 percent for 
compartment syndrome of the left foreleg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2003 rating decision; the February 
2004 Statement of the Case; the July 2004 and June 2005 
Supplemental Statements of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claims for increased 
ratings for compartment sydrome of the left foreleg, and 
residuals of a fracture of the right index (minor) finger, 
and complied with VA's notification requirements.  The 
Statement of the Case and Supplemental Statements of the Case 
set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated November 2002, March 2003, and August 2003 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  The veteran was notified and aware 
of the evidence needed to substantiate his claims for 
increased ratings for compartment sydrome of the left foreleg 
and residuals of a fracture of the right index (minor) 
finger, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in November 2002, prior to the March 2003 RO 
rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, in 
a recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
November 2002, March 2003, and August 2003 correspondence and 
asked him to identify all medical providers who treated him 
for compartment sydrome of the left foreleg and residuals of 
a fracture of the right index (minor) finger.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
January 2003 and April 2005.  The Board finds that these 
examinations, along with VA outpatient treatment records and 
private medical records, provide sufficient findings upon 
which to determine the severity of the veteran's 
disabilities.  There is no duty to provide another 
examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.


Factual Background

In a January 1990 decision, the RO granted service connection 
for compartment sydrome of the left foreleg and residuals of 
a fracture of the right index (minor) finger.  The RO 
assigned a 10 percent rating for residuals of a fracture of 
the right index (minor) finger, and a non compensable rating 
for compartment sydrome of the left foreleg, effective from 
July 14, 1989.  

The veteran previously sought an increased rating for 
compartment sydrome of the left foreleg.  The RO denied the 
claim in May 1993.

The veteran filed the current claim in October 2002; and in 
January 2003, he sought service connection for both hips as 
secondary to his compartment sydrome of the left foreleg.  

The veteran underwent a VA examination in January 2003.  He 
complained of chronic restriction of his right index finger 
at the proximal interphalangeal (PIP) joint.  He stated that 
he is unable to make a fist and experiences pain on the 
lateral aspect of his left leg in the calf that comes about 
when he walks.  When the pain in his leg is bad enough, he 
reported getting radiation, paraesthesia, and pain into the 
lateral aspect of the ankle and on the dorsum of the foot.  
He denied any history of instability or incoordination; but 
he reported increasing pain in the left leg on ambulation, 
and easy fatiguability.  He stated that he takes one to two 
tablets of Tylenol at bedtime as needed, and 75 mg. of 
Diclofenac for leg, hip, and hand pain.  

Upon examination, the veteran had normal gait.  Examination 
of the hands showed boutonniere deformity of the right index 
finger.  Movement of the finger showed extensor lag of 45 
degrees and flexion from 45 degrees to about 80 degrees at 
the PIP joint.  When attempting to make a fist, his right 
index finger tip was about 1 centimeter from the palm.  
Movement of the right index finger PIP joint showed extension 
of -45 degrees and the flexion arc of 35 degrees, so that the 
finger went to full flexion of 80 degrees only at the PIP 
joint.  X-rays showed flexion contracture at the second PIP 
joint of the right hand, but there was no evidence of 
arthritis.  Examination of the veteran's lower extremities 
showed no angular or rotational malalignment.  There was no 
edema or varicosities.  He had normal pulsations.  Range of 
motion of the ankles and feet showed dorsiflexion of 10 
degrees plantar flexion of 45 degrees; eversion of 20 
degrees; and inversion of 30 degrees.  The clinician 
diagnosed the veteran with boutonniere deformity with flexion 
contracture of the PIP joint of the right index finger, and 
peroneal compartment syndrome of the left leg.  

The veteran underwent another VA examination in April 2005.  
He reported pain in the mid portion of the left tibia.  The 
pain is day in and day out.  It is worse with activity, but 
he claimed that it is very painful even without activity.  He 
also complained of stiffness in his right index finger.  He 
stated that it bends the wrong way and interferes with his 
ability to have a strong hang grip.  Flare-ups for both his 
injuries consisted of pain without weakness, fatiguability, 
lack of endurance, or lack of coordination.  He is able to 
walk a maximum of one-half mile.  He does not use a can or a 
brace.  He has not been incapacitated or missed any work as a 
result of his injuries.  However, he sometimes has to sit 
when he should be walking around.

Upon examination, left leg inspection was normal.  Palpation 
revealed minimal tenderness in the anterior compartment.  
There was no pseudoarthrosis of the tibia or evidence of 
fracture, malunion, or nonunion.  There was 5/5 strength of 
the anterior and posterior compartment muscles in the leg.  
Sensation was normal in the leg and foot.  Range of motion in 
the foot did not produce pain in the leg.  X-rays of the left 
tibia showed thickening of the mid portion of the periosteum 
consistent with old stress fracture.  

Examination of the right hand revealed the index finger to be 
held in a boutonniere deformity.  Palpation revealed no focal 
tenderness.  The PIP joint range of motion was from 25 to 90 
degrees.  The distal interphalangeal (DIP) joint went from 20 
degrees of hyperextension to 90 degrees of flexion.  The 
metacarpophalangeal joint had 0 to 90 degrees range of 
motion.  When range of motion was limited, it was limited by 
bony block and not by pain, weakness, fatiguability, lack of 
endurance, or lack of coordination.  Strength of hand grip 
was 5/5, although he was unable to bring the tip of his index 
finger to the palm due to the contracture.  It came to within 
one centimeter from the palm.  Tinel's sign was negative at 
the wrist.  X-rays of the right hand were normal.  

The clinician diagnosed the veteran with subacute compartment 
syndrome of the left leg, not likely affecting the left knee 
or ankle; and boutonniere deformity of the right index 
finger.   

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to Diagnostic Code 5225, a 10 percent rating is 
warranted for ankylosis (either favorable or unfavorable) of 
the index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2005).  In addition, consideration should be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

The rating criteria also provides evaluations for limitation 
of motion of fingers.  For the index finger, a 10 percent 
evaluation is provided for limitation of motion, with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

The veteran's left foreleg disability is rated by analogy to 
impairment of the tibia and fibula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Pursuant to that code, a maximum 40 
percent rating is assigned for nonunion of, with loose 
motion, requiring brace; malunion of with marked knee or 
ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.  

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. §§ 4.40, 4.45. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Analysis

                                                I.  Right 
Index Finger   

The veteran's right index finger disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (ankylosis of the index finger), under 
which 10 percent is the only possible rating.  The disability 
could be rated under Diagnostic Code 5229 (limitation of 
motion of the index finger), but again the only possible 
rating is 10 percent.  Both diagnostic codes contain notes 
that require consideration of whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with the overall function of the hand.  

The most recent examination of the veteran's right hand 
revealed findings that were essentially unchanged from the 
previous examination.  The index finger was found to be held 
in a boutonniere deformity but there was no ankylosis or 
immobility of either the PIP or DIP joint.  When range of 
motion was limited, it was limited by bony block, pain, 
weakness, fatiguability, lack of endurance, or lack of 
coordination.  The veteran was unable to bring the tip of his 
index finger to the palm due to the contracture but the 
strength of his hand grip was full (5/5) and X-rays of the 
right hand were normal.  

In this case, there is no evidence that the veteran's right 
index finger is so painful or non-functional that it should 
be equated to amputation, nor is there evidence that the 
right index finger disability causes impairment of the other 
fingers or of the hand.

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 10 percent rating for the right index finger, the 
DeLuca provisions do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for residuals of a 
fracture of the right index (minor) finger must be denied.  
38 U.S.C.A.  § 5107(b); See also, e.g., Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

                                               II.  Left 
Foreleg Disability

The veteran's compartment syndrome of the left foreleg is 
currently rated as 10 percent disabling by analogy (38 C.F.R. 
§ 4.20) under C.F.R. § 4.71a, Diagnostic Code 5262 
(impairment of the tibia and fibula).  The next highest 
rating of 20 percent is warranted when the veteran 
experiences malunion of the tibia or fibula with moderate 
knee or ankle disability.   

At the veteran's April 2005 VA examination, he complained of 
essentially constant left leg pain.  However there is a 
paucity of abnormal objective findings indicative of 
functional impairment due to a left foreleg disability.  For 
example, the most recent examiner noted that the veteran does 
not use a brace or cane, he has not missed any time from work 
as a result of the disability, and he has not experienced any 
weakness, fatiguability, lack of endurance, or lack of 
coordination.  There is no evidence of fracture, malunion, or 
nonunion of the tibia.  The clinician noted full (5/5) 
strength of the anterior and posterior compartment muscles in 
the leg.  Sensation was normal in the leg and foot and range 
of motion in the foot did not produce pain in the leg.  The 
clinician diagnosed the veteran with subacute compartment 
syndrome of the left leg, and it was specifically concluded 
that it is not likely affecting the left knee or ankle.  

Given the lack of evidence of fracture, malunion, or nonunion 
of the tibia, and the fact that the veteran's symptoms are 
limited to subjective complaints of pain, the Board finds 
that the overall degree of functional impairment shown is no 
more than mild with no functional impairment of the left knee 
or left ankle due to the foreleg disability.    

Finally, in regards to DeLuca criteria, the VA clinicians 
have opined that the veteran's compartment sydrome of the 
left foreleg does not cause excessive fatigability or 
incoordination.  There is no medical evidence to show that 
there is any additional loss of motion due to pain or flare-
ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination, to a degree 
that supports a rating in excess of 10 percent.  38 C.F.R. §§ 
4.40, 4.45;  DeLuca, supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for compartment 
sydrome of the left foreleg must be denied.  38 U.S.C.A.  § 
5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 10 percent for 
compartment sydrome of the left foreleg is denied.  

Entitlement to a rating in excess of 10 percent for a right 
index finger disability is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


